Chief Justice Robertson
delivered the Opinion of the Court.
The deed operated as a delivery of the slaves and personalty ; and as the parties lived together in the same iamny, the fact that no visible alteration in the actual possession accompanied and followed the deed, cannot be deemed, per se, fraudulent. It was a fact proper for tbe consideration of the jury. And whatever might be the proper deduction from the fact that every article of *270a large estate, even clown to ten pieces of bacon, was in-eluded in the deed, the jury, and not the court, should l>ave decided upon the fact together with all the other ^acls' Consequently, we are of the opinion, that the circuit court erred, in instructing the jury that “ if they believed the evidence, the deed was fraudulent against the creditors, Triplett and his assignee.”
Wherefore, the judgment of the circuit court must be reversed, and the cause remanded.